PCIJ_AB_45_GrecoBulgarianAgreement_LNC_NA_1932-03-08_ANX_01_NA_NA_FR.txt. 89
ANNEXE

I.'— PIÈCES ET DOCUMENTS TRANSMIS PAR LE SECRETARIAT DE LA SOCIÉTÉ
DES NATIONS:

1. — Accord Caphandaris-Molloff, signé à Genève le 9 décembre 1927
(doc. C. 641. 1927. II) (en français et en anglais). Annexe :. Certificat provi-
soire de l’emprunt bulgare 6% de 1923 et titre provisoire du même emprunt.

2. — Plan de paiements à effectuer par la Bulgarie et la Grèce (8 décembre
1922), et note explicative de ce plan (doc. F; 428, et addendum à F. 428).

3. — Lettre du Gouvernement, bulgare du 7 août 1931 (doc. C. 477. 1931.
I) (en français et en anglais). - .

4. — Lettre du Gouvernement hellénique du 2 septembre 1931 (doc. C.
530. 1931. I) (en français et en anglais). Annexe: Observations du Gouver-
nement hellénique.

5: — Lettre du Gouvérnement bulgare du 3 septembre 1931 (doc. C. 540.
1931. I) (en français et en anglais). Annexe: Mémorandum du Gouvernement:
bulgare concernant l'interprétation de l'Accord Caphandaris-Molloff.

6. — Lettre du Gouvernement hellénique du 5 septembre 19317 (doc. C.
543. 1931: I) (ex français et en anglais). Annexe: Mémoire complémentaire
du Gouvernement hellénique. .

7. — Procès-verbal de la séance du Conseil du 7 septembre 1931 (doc..
C/64me session/P.-V. 3. I) (ew francais et en anglais).

8. — Lettre du Gouvernement hellénique du 8 septembre 1931 (doc. C.
553. 1931. I) (en français et en anglais).

9. —- Lettre du Gouvernement hellénique du 11 septembre 1931 (doc. C.
559. 1931. I) (en français et en anglais).

10. — Notes du Gouvernement bulgare du 14 septembre 1931 (doc. C..
565. 1931. I) (en français et en anglais). Annexes:

I. — Télégramme du. ministre des Finances de Bulgarie à la B. R. I.

(14 juillet 1931), et télégramme en réponse de la B. R. I.
(16 juillet 1931).

II. — Lettre du ministre des Finances de Grèce au président de la C. M.
(Ier août 1931).

III. — Lettre du président de la C. M. au ministre des Finances de Grèce
(3 août 1931).

IV. — Mémoire hellénique présenté au Comité des experts à Londres.
V. — Décision du Comité des experts à Londres (extrait).
11. — Lettre du Gouvernement hellénique du i5 septembre 1931 (doc. C.
576. 1931. Ï)..
12. — Lire du Gouvernement bulgare du 17 septembre 1931 (doc. C.
581. 1931. I) (en français et en anglais).
13. — Lane du Gouvernement hellénique du 18 septembre 1931 (doc. C.
590. 1931. I) (en français et en anglais).
14. — Lettre du Gouverhement hellénique du 19 septembre 1931 (doc. C.

595. 1931. D (en français et en anglais). Annexe: Réponse de la délégation
hellénique à la lettre de M. Malinoff.

15. — Lettre du Gouvernement bulgare du 21 septembre 1937 (doc. C.
614. 1931. I).
16. — Extrait des procès-verbaux de la 65me session du Conseil de la

Société des Nations (séance du samedi 19 septembre 1931, n° 2906).

25
‘90 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

La Cour a, en outre, eu devant elle les documents suivants :

a) Proposition du président Hoover datée du 20 juin 1931 (texte extrait
des Publications of the Department of State. Press Releases. Saturday,
June 27th, 1931). :

b) Rapport du Comité international d’experts, signé à Londres les 11 et
13 août 1931 (British State. Papers, Miscellaneous, n° 19 (1931),
Cmd. 3947) :

c). Circulaire relative à l'évaluation et au paiement des biens à liquider
en application de la Convention gréco-bulgare sur l’émigration réci-
proque (procès-verbaux de la Commission mixte d’émigration, r70me séance,
tenue le 29 janvier 1924).

d) Extrait des procès-verbaux du Conseil de la S. d. N. (séances du
19 septembre 1931, n° 2903, et du 28 janvier 1932, n° 2998).

e) Convention de Neuilly du 27 novembre 1919 (Publications de la Cour,
Série C, n° 18 — I, pp. 369-373).

f) Règlement sur l’émigration réciproque et volontaire, du 6 mars 1922
(Publications de la Cour, Série C, n° 18 — I, pp. 374-402).

II. — PIÈCES ET DOCUMENTS DEPOSES AU NOM DU GOUVERNEMENT BULGARE :

1. — Lettre du ministre des Finances de Bulgarie au président de la
Commission mixte, du 4 septembre 1920.

2. — Procès-Verbal de .la Commission mixte d’émigration gréco-bulgare,
6é2me séance, 24 septembre 1921.

3. — Idem, 126me séance, 4 décembre 1922; avec deux annexes.

4. — Lettre du ministre des Affaires étrangères de Bulgarie à la Commis-
sion mixte, datée du 6 octobre 1922.

5. — Procès-verbal de la Commission mixte, 127me séance, 6 et 8 décem-
. bre 1922.

6. — Lettre de la Commission mixte d’émigration au secrétaire de la
Commission interalliée en Bulgarie, du 11 février 1924.

7. — Lettre du président de la Commission mixte d’émigration au prési-
dent du Comité financier, du 16 janvier 1930.

8. — Extrait du procès-verbal de la séance du 8 mars 1929 du Conseil
de la S. d. N.

g. — Accord concernant le règlement des réparations bulgares, intervenu

à La Haye le 20 janvier 1930.

III. — PIÈCES ET DOCUMENTS DÉPOSÉS AU NOM DU GOUVERNEMENT HELLENIQUE :
A. — Au cours de la procédure écrite:
x. — Contrat de Trust du 5 mars 1931.
2. — Mémorandum du 26 juin 1931 remis par le Gouvernement hellénique-

au ministre des États-Unis à Athènes.

3. — Déclarations de M. Vénizélos, président du Conseil des Ministres de
srèce, à M. Skinner, ministre des États-Unis à Athènes (ret juillet 1931).

4. -—— Lettre du directeur général du ministère des Affaires: étrangères de
Grèce au ministre de Bulgarie à Athènes (7 juillet 1931).

5. — Télégramme du ministre des Finances de Bulgarie à la Banque des
Dos internationaux (14 juillet 1931). :

— Lettre de la B. R. qT. au ministre des Finances de Gréce (15 juillet
i033). .
26
OI INTERPRÉTATION DE L’ACCORD GRÉCO-BULGARE (1927)

7. — Lettre du ministre des Finances de Grèce à la B. R. I. (30 juillet
1931). |
8. — Arrangement intervenu entre le. Gouvernement de la République

hellénique et le Gouvernement royal de Bulgarie concernant l'application de
la proposition Hoover aux réparations bulgares et l'exécution de l'Accord
Caphandaris-Molloff durant l’année Hoover (rer juillet 1931 — 30 juin 1932).

9. — Lettre du ministre des Affaires étrangéres de Gréce au ministre de
Bulgarie a Athènes (11 novembre 1931).

10. — Convention entre la Grèce et la Bulgarie relative à l’émigration réci-
proque et volontaire des. minorités ethniques, du 27 novembre i919.

‘rr. — Plan régissant les paiements à effectuer par la Bulgarie et la Grèce,
en exécution de la Convention gréco-bulgare d’émigration volontaire et réci-
proque des minorités ethniques, du 8 décembre r922.

12. — Accord Caphandaris-Molloff, du 9 décembre 1927.

13. — Lettre de sir O. Niemayer, du Comité financier de la S. d. N., à
M. A. Carapanos, ministre des Affaires étrangères de Grèce, du rer septembre
1928.

B. — Au cours de la procédure ovale:

1. — Lettre datée de Sofia, 9 août 1929, adressée par le ministre des Finances
du Royaume de Bulgarie au président de la Commission mixte gréco-
bulgare.

2. — Obligation ‘(sans numéro) au porteur de 1.000 leva, Série B, de
l'emprunt de l'État bulgare 6%, de 1923, avec feuille de coupons attachée
(chaque coupon étant perforé). .

. 3. — Obligation (n° 182. 539) au porteur de 500 drachmes, de l'emprunt
de la République hellénique, 6% 1923, avec feuille de coupons attachée
(chaque coupon étant perforé).

27
